298 N.W.2d 816 (1980)
STATE of South Dakota, Plaintiff and Appellee.
v.
Robin REINKE, Defendant and Appellant.
No. 13006.
Supreme Court of South Dakota.
Submitted on Briefs September 10, 1980.
Decided November 26, 1980.
Margaret Crew, Asst. Atty. Gen., Pierre, for plaintiff and appellee; Mark V. Meierhenry, Atty. Gen., Pierre, on brief.
Richard A. Pluimer of Stephens, Quinn, Carr, Tschetter & Buckmaster, Belle Fourche, for defendant and appellant.
PER CURIAM.
This is an appeal from an amended order suspending imposition of sentence. We affirm.
Appellant pleaded guilty to third-degree burglary. The trial court accepted a plea bargain agreement and suspended imposition of sentence. In addition to placing appellant on probation for four years, the trial court imposed a $500 fine.
Appellant argues that in the absence of specific statutory authority, an order suspending imposition of sentence cannot require the payment of a fine as a condition of probation. See State v. Marshall, 247 N.W.2d 484 (S.D.1976), SDCL 23A-27-13. We do not reach this issue.
Appellant concedes that he knowingly accepted the payment of the fine as a condition of probation. He made no objection to the trial court. Consequently, he may not raise his objection to the condition of probation for the first time on appeal. State v. Iverson, 269 N.W.2d 390 (S.D.1978). See State v. Jackson, 272 N.W.2d 102 (S.D.1978).
The amended order suspending the imposition of sentence is affirmed.